Case: 21-10575     Document: 00516282405         Page: 1     Date Filed: 04/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 18, 2022
                                  No. 21-10575
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jonas Carrera,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 3:14-CR-367-40


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Jonas Carrera, federal prisoner #12834-180, seeks leave to proceed in
   forma pauperis (IFP) in his appeal from the denial of his 18 U.S.C.
   § 3582(c)(1)(A)(i) motion for compassionate release. The district court
   determined that even had Carrera shown extraordinary and compelling


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10575      Document: 00516282405           Page: 2    Date Filed: 04/18/2022




                                     No. 21-10575


   reasons as required by § 3582(c)(1)(A)(i), the 18 U.S.C. § 3553(a) factors did
   not warrant relief. Specifically, the court cited the nature of Carrera’s offense
   of conviction, his history and characteristics, and the needs for the sentence
   to reflect the seriousness of his offense, promote respect for the law, and
   provide just punishment. See § 3553(a)(1), (2)(A). Carrera does not address
   the district court’s § 3553(a) analysis and has therefore abandoned any
   challenge to it. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
   Since the district court’s § 3553(a) determination alone constitutes an
   adequate basis for denying Carrera compassionate release, we do not reach
   his remaining arguments. See United States v. Chambliss, 948 F.3d 691, 693-
   94 (5th Cir. 2020).
          Carrera fails to identify a nonfrivolous issue for appeal. Therefore, his
   IFP motion is DENIED, and the appeal is DISMISSED as frivolous. See
   Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997); Howard v. King,
   707 F.2d 215, 220 (5th Cir. 1983); 5th Cir. R. 42.2.




                                          2